Citation Nr: 0318016	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-05 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

Statements by the veteran's representative in April 2003 
could be construed as an informal claim for a total 
disability rating based on individual unemployability (TDIU).  
That matter is referred to the RO for appropriate action.

This case was previously remanded by the Board in December 
2001 for additional development.  That development having 
been completed, the case is now ready for appellate review.


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by 
the RO.

2.	The veteran's PTSD is manifested by difficulty sleeping; 
nightmares; flashbacks; occasional hallucinations; 
occasional suicidal ideation; neglect of personal 
appearance and hygiene; and an inability to establish and 
maintain effective relationships.

3.	The veteran's PTSD is not manifested by symptoms such as 
gross impairment in thought processes or communication 
which interfere with routine activities; persistent 
delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss 
for names of close relatives, own occupation, or own name,


CONCLUSION OF LAW

The criteria for a disability evaluation of 70 percent and no 
higher, for the veteran's service-connected PTSD, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. First, VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

The May 2001 Statement of the Case (SOC) and the January 2003 
Supplemental Statement of the Case (SSOC) advised the veteran 
of the laws and regulations pertaining to his claim for an 
increased rating for PTSD.  These documents informed the 
veteran of the evidence of record and explained the reasons 
and bases for denial.  The veteran was specifically informed 
that an increased rating for PTSD was being denied because 
the evidence did not show that he met the criteria for the 
next higher rating.  The SOC and SSOC made it clear to the 
veteran that in order to prevail on his increased rating 
claim, he needed to present evidence that his condition met 
the criteria for a higher rating.  The RO sent a letter to 
the veteran dated in April 2003 that informed him of the 
provisions of the VCAA and informed him what action he needed 
to take and what action the RO would take on his claim.  
Specifically he was told that he needed to submit medical 
evidence or inform VA of the existence of medical evidence 
that the RO could obtain.  The RO obtained the veteran's 
service medical records and VA outpatient treatment records, 
as well as a report from a private psychologist.  The veteran 
was provided a VA examination in September 2002.  There is no 
indication that there is more information or medical evidence 
to be found with respect to the veteran's claim.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).



II.  Increased rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 

A rating of 50 percent is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2002)

A higher rating, of 70 percent, requires disability 
reflecting deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

The maximum schedular rating, of 100 percent, requires total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

The veteran's service records reveal that he served in the 
field artillery in Vietnam and was exposed to a number of 
stressors including seeking dead bodies and witnessing 
numerous casualties among his fellow soldier.  In a rating 
decision dated in May 1997 the veteran was granted service 
connection for PTSD and assigned a 10 percent rating.  This 
rating was later increased to 50 percent.

In October 2000 the veteran filed a claim seeking an 
increased rating for his PTSD.  The veteran indicated that he 
had been receiving treatment at the VA Medical Center in 
Tuskegee.  Treatment notes from VAMC Tuskegee dated from 
December 1997 to April 2002 indicate that the veteran had 
been in regular treatment for PTSD.  A mental health 
treatment note dated in May 2000 reveals that the veteran was 
moderately depressed and was sleeping poorly.  There were no 
complaints of auditory or visual hallucinations, and no 
suicidal or homicidal ideation.  Treatment notes from April 
2001 and July 2001 reveal that the veteran was dressed 
appropriately and was presentable.  The veteran was 
complaining of auditory hallucinations.  There was no 
suicidal or homicidal ideation.

The veteran testified at a hearing before the Board in 
September 2001.  He testified that he suffered from 
nightmares, depression, and difficulty sleeping.  He 
indicated that he has essentially no social life and that he 
spends the vast majority of his time alone.

A February 2000 report by Sandra E. Cline, PhD reflects that 
the veteran was suffering from difficulty sleeping, 
nightmares, flashbacks, and hallucinations.  It was reported 
that the veteran had auditory and visual hallucinations in 
the form of flashbacks.  The veteran had a blunted affect.  
Dr. Cline noted the veteran's poor hygiene and his poor 
short-term memory.  The veteran's history of suicidal 
ideation was noted although there was no evidence of current 
suicidal thoughts.  The veteran was noted to be 
hypervigilant. There was no looseness of association.  It was 
reported that the veteran did little during the day other 
than reading and watching television.  His sleep was poor 
despite "heavy dosages of medications" and the medications 
made it almost impossible for him to do anything productive.  

The veteran underwent a VA examination in September 2002.  
The examiner noted the veteran was oriented to person, place, 
and time.  The veteran was making good eye contact and had 
fair interaction.  There was no sign of delusions or 
hallucinations.  The veteran did not have impulse control 
problems or obsessive traits.  The examiner noted a history 
of suicidal ideation although no suicide attempts and no 
current suicidal ideation.  His sleep disturbance and anxiety 
appeared to be chronic, with minimal short-lived relief from 
pharmacological intervention.  The examiner indicated that 
the veteran was unable to get along with anyone and led a 
very isolated life.  The examiner provided a GAF (Global 
Assessment of Functioning) score of 50 which is indicative of 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).

Based on the above evidence, the Board finds that a rating of 
70 percent, and no higher for the veteran's PTSD is 
warranted.  The evidence does not show that the veteran's 
PTSD symptoms more closely approximate the criteria for the 
next higher rating, of 100 percent.  The veteran has 
exhibited some suicidal ideation, some neglect of personal 
hygiene, and an inability to establish and maintain effective 
relationships.  These symptoms are all suggestive of a 
disability most closely approximating a 70 percent rating.  
The veteran also suffers from difficulty sleeping, 
flashbacks, nightmares, depression, and poor memory.  The 
evidence does not show that the veteran meets the criteria 
for a 100 percent disability rating for PTSD.  The veteran 
has suffered from auditory and visual hallucinations, but 
they have not been persistent and were noted in Dr. Cline's 
report and in the April 2001 and July 2001 VA treatment 
notes, but were not noted in the May 2000 treatment note, or 
in the September 2002 VA examination.  The veteran has not 
exhibited grossly inappropriate behavior.  The veteran has 
had some suicidal ideation in the past but none recently and 
there is no evidence that he is in persistent danger of 
hurting himself or others.  The veteran has occasionally 
neglected his hygiene, specifically as noted in Dr. Cline's 
report, but at other times he has been dressed appropriately 
and is presentable.  The veteran is oriented to time and 
place, and does not exhibit memory loss for names of close 
relatives, own occupation, or own name.  A GAF score provided 
by the VA examiner is 50 which is indicative of serious 
symptoms.  The veteran's symptoms, as described by the 
preponderance of the medical evidence, and as indicated by a 
GAF score in the 50 range, most closely approximate the 
criteria for a 70 percent evaluation, and the veteran's PTSD 
does not warrant a total schedular rating.  38 C.F.R. 
§ 4.130, DC 9411 (2002).


ORDER

Entitlement to a disability evaluation of 70 percent for PTSD 
is granted.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

